Citation Nr: 1630761	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from May 1977 to October 1987.  He also served in the U.S. Army Reserve until 2011 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When this case was previously before the Board in March 2010, November 2012, and December 2014, it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  

Subsequent to the Board's December 2014 remand, in a December 2015 rating decision, the AOJ granted service connection for right and left knee arthritis and degenerative joint and disc disease of the lumbar spine with right lower extremity radiculopathy, representing a full grant of these matters previously on appeal.  Accordingly, they are no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 

FINDING OF FACT

Disability of the bilateral elbows, to include osteoarthritis, ulnar neuropathy and right medical epicondylitis, did not manifest in service or for many years thereafter, and is not related to service.



CONCLUSION OF LAW

A bilateral elbow disability was not incurred in or aggravated by active service and arthritis and/or an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under VCAA,VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38°C.F.R. §°3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in a May 2007 letter.  While this letter was sent after the initial adjudication of the claim, the claim has been readjudicated a number of times, most recently in December 2015, thereby curing any timing defect of this notice.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence, to include records obtained pursuant to the Board's previous remand instructions.  Here, VA obtained the Veteran's service treatment records, reserve service records, and all of the identified and available post-service VA and private treatment records.  

The Veteran was also provided with a medical examination in connection with his claim.  Pursuant to the Board's December 2014 remand, the Veteran was provided VA examination in July 2015 to determine the nature and etiology of the claimed bilateral elbow disability.  The examiner provided the requested opinions with fully-stated rationale and consideration of the evidence, and thus complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the examiner did not diagnose a left elbow disability, she provided opinion with respect to the claimed bilateral elbow disability sufficient for the Board to make a determination for both elbows.  In addition, though the examiner did not discuss a 1996 report noting left elbow complaints, this report does not change the fact that the record otherwise does not establish treatment for chronic bilateral elbow complaints until 2005, as noted by the examiner.  Therefore, this lack of discussion does not render the opinion inadequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The remaining claim on appeal is thus ready to be considered on the merits.
II.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §°3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. §°3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis and organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Board observes that the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. 

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records reflect that he complained of soreness to the right forearm, medial, toward the elbow in August 1983.  He reported that he hit his arm on a shower door 3 weeks prior.  Objectively, there was no edema or discoloration of the forearm.  Range of motion and strength were described as good.  Crepitus was noted on the lateral side of the right elbow.  He was to be sent for x-ray.  An assessment of rule-out calcium deposits/fracture of the right elbow was indicated.  There is no further notation with respect to either elbow noted in active duty treatment records.

An August 1986 reenlistment examination report reveals that the upper extremities were found to be normal, and the Veteran denied painful or trick elbow on report of medical history at that time.  

On separation examination in May 1987, the upper extremities were found to be normal.  

Following discharge from active duty, an August 1996 VA medical certificate reflects that the Veteran endorsed "aching all over," and particularly complained of left elbow pain.  He noted that the pain had been occurring for one month.  He was assessed with musculoskeletal pain.  

In a September 2005 statement, the Veteran's treating chiropractor indicated that the Veteran had complained of bilateral elbow pain.  It was noted that pain could be elicited through palpation and orthopedic test.  There were no reported MRIs of the area, and he recommended that such testing be conducted.

A May 2008 Army Reserves physical profile record reflects that the Veteran was placed on permanent profile for arthritis of the back, knees, and elbows.  

On VA treatment in October 2008, the Veteran stated that his arm joints popped if he extended his elbow.  He as assessed with generalized arthralgia at that time.  
The Veteran also reported right elbow pain in January 2010.  A history of tennis elbow of the right elbow was noted.  

Private treatment records dated in 2010 reflect that the Veteran reported right elbow pain.  

In April 2010, the Veteran described a burning sensation in the bilateral elbows like there was a match in them.  He stated that the sensation had been there for a while but was getting worse.  He indicated that the condition "comes and goes," and that his elbows popped all of the time.  He stated that, if he held his arms out for more than 30 seconds, his elbows locked up and they would start burning.  He had to "pop" them to get them to stop burning.  He indicated that he wanted to try physical therapy.

The Veteran underwent occupational therapy in June 2010 for his ulnar nerve symptoms.  He described ulnar numbness and tingling bilaterally, with elbow popping.

A September 2010 VA pain clinic consult reflects the Veteran's report of intermittent neck pain and popping.  He had tightness between shoulder blades.  He had burning pain at ulnar elbows bilaterally with numb/tingling in 3/4/5th digits of bilateral hands. Keeping the elbows flexed aggravated his arm symptoms.  Arm extension splints did not keep his arms extended.  After examination and MRI, the Veteran was assessed with chronic cervicalgia/multilevel degenerative disc disease, with ulnar neuropathy on exam.

The Veteran submitted a number of written statements in June 2012 from family members discussing the Veteran's various problems with joint pain and muscle aches stemming from his strenuous duties in service, including the elbows.  

The Veteran underwent electrodiagnostic studies of the upper extremities in October 2012, which yielded normal findings, to include no ulnar neuropathy at the elbows.  

In a September 2013 opinion, a VA examiner opined that the Veteran's claimed bilateral elbow condition was less likely than not caused by or aggravated beyond its normal and natural aging process by his time in military service.  The examiner noted that he based his opinion on review of medical literature and review of the clinical file.  The examiner noted that the Veteran was seen for right elbow complaints in service in August 1983; however, this condition was transient and limited in scope.  The examiner further noted that the presumptive period medical records were silent for this condition.  

The examiner indicated that the Veteran's elbow condition is at least as likely as not consistent with his aging process.  He found no medically based, scientific evidence to support the Veteran's claim.  

A July 2015 VA treatment report indicates objective findings of synovial thickening and tenderness to palpation.

On VA examination in July 2015, the Veteran described pain and burning sensation in the elbows that was relieved by "popping" them.  These symptoms also occurred with lifting.  He had tried to keep up muscle strength by arm-curling weights, but found this problematic.  

The examiner performed a physical examination of the elbows.  X-rays of the left and right elbows revealed no acute abnormality of the right or left elbow. The examiner diagnosed right medical epicondylitis and noted a date of diagnosis of July 2015.  She noted that there was a lack of sufficient clinical evidence to establish an acute or chronic left elbow condition or residuals thereof; current examination and imaging was normal.  

After review of the claims file, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury or event.  In so finding, the examiner noted that active duty service treatment records did not affirm an in-service chronic right or left elbow condition or residuals thereof.  There was documentation of a single injury to the right elbow in August 1983.  However, there was no indication of any protracted treatment, diagnostics, or subspecialty care for this injury (sustained by hitting the forearm on a shower door).  To the contrary, the records affirmed an acute and transitory injury, fully resolving without residuals, as evidenced by normal physical examinations and a normal report of symptoms by the Veteran on period examinations in August 1986 and on separation examination in September 1987.  Additional, there was lack of subjective report of any elbow symptoms at the time of establishment of VA care at the Louisville VA Medical Center in 2005.  Private chiropractic note dated in September 2005 was the first documented complaint of an elbow condition.  

The examiner indicated that it was therefore her opinion that the Veteran's currently claimed elbow condition was less likely than not incurred/had its onset during his periods of active duty service.  Neither did this current condition have its onset during periods of ACDUTRA or INACDUTRA.  There was no aggravation component to this condition as the condition did not pre-exist active military service; evidenced by normal enlistment examinations record.

An October 2015 report from Baptist Health reflects assessment of osteoarthritis of multiple sites, including the elbows.  The treating physician noted that he had reviewed the Veteran's service treatment records dating back to the 1980s, and there had been multiple visits to the sick bay/dispensary regarding these problems and he felt that these problems were definitely related to his military service.

In this case, while there is documentation of acute complaints related to the right elbow in service in 1993, and to the left elbow after service in 1996, the record does not document chronic bilateral elbow disability until 2005.  The Board notes that the passage of approximately 18 years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, chronic bilateral elbow pathology, to include arthritis or neuropathy, was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation.  38 C.F.R. § 3.303.  Rather, when examined the upper extremities were noted to be normal.

The Board acknowledges that there are competing opinions of record as to whether the Veteran's bilateral elbow disability had its onset in service.  While the Veteran private physician expressed that the Veteran's general joint problems, to include of the elbows, was related to service, the July 2015 VA examiner found such a relationship less likely as not.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the July 2015 VA examiner most probative.  In so finding, the Board points out that the July 2015 opinion is supported by medical rationale and is consistent with the medical evidence of record documenting acute complaint for one elbow in service as well as the relevant post-service records first reflecting treatment for chronic disability in 2005.  The examiner included a full discussion of the evidence relevant to the conclusions reached, noting relevant portions of service and post-service treatment records.

In contrast, the private physician concluded that the Veteran's bilateral elbow disability was related to service without providing any rationale to support this conclusion.  He noted that he had reviewed medical records submitted by the Veteran, but did not cite to any findings that support his opinion, and his opinion appears to be generally related to multiple joints and not just the claimed elbow disability.  For example, the examiner noted instances of multiple trips to the dispensary; however, service treatment records only document one-time treatment of one elbows.  The examiner's opinion is general and appears to be related to the Veteran's claimed back and knee disabilities as well.  The private physician did not provide any other support for the conclusions reached. 

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's bilateral elbow disability and service weighs against the claim.

The Board has also considered the Veteran's statements to the effect that his bilateral elbow disability originated in service.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has provided a very vague history regarding the nature of injury and symptomatology pertaining to both elbows.  To the extent his arguments can be construed as alleging continuity since service discharge in 1987, such statements would not be consistent with the entire evidentiary record wherein there is no lay complaint or medical notation of elbow symptomatology until 2005 - although medical records exist showing that the Veteran sought treatment for other disorders.  Additionally, the records contemporaneous to service discharge show normal upper extremities.  When seeking treatment for acute complaints in 1996, the Veteran related a more recent onset of symptoms, and he did not discuss in-service complaints when seeking treatment in 2005.  In any event, to the extent that such argument could be construed as demonstrating continuity of chronic disease (arthritis or organic disease of the nervous system), the Board has no competence to interpret any lay symptoms as demonstrating the onset of a bilateral elbow disability in service, see Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments), and places greater probative weight on the opinion of the 2015 VA examiner as to whether the lay and medical evidence of record established chronicity of bilateral disability since service.  

With respect to the diagnosed osteoarthritis, there is no credible evidence that this disability first manifest in service or within one year of active service.  The first notation of osteoarthritis is in 2008 and there is no indication of earlier manifestation of arthritis.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year.  The Board also notes that the Veteran's elbow symptomatology has been attributed to ulnar neuropathy, though later studies did not confirm this diagnosis.  However, to whatever extent the Veteran's claimed elbow disability is attributable to neuropathy, there is again no indication of earlier manifestation and such as not noted during service. Thus, the Board finds by a preponderance of the evidence that osteoarthritis and/or ulnar neuropathy of the elbows was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In addition, there is no indication of elbow disability related to injury or aggravated during a period of ACDUTRA or INACUTRA during the Veteran's Reserve service.  While there notation that the Veteran was placed on profile due to his elbow disability, this report does not establish injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24).  Notably, the profile noted a diagnosis of arthritis of the elbows which is inconsistent with the results of the 2015 VA examination which found no arthritis based, in part, on imaging studies.  The Board finds that the 2015 VA examiner opinion, which is based on review of the claims folder and x-ray studies, holds significantly greater probative value than the diagnosis of arthritis provided in the profile report as there is no rationale for supporting the diagnosis.  Thus, the Board finds that the reserve profile for arthritis of the elbows reflects a misdiagnosis.

Finally, to the extent that the Veteran and the other lay witnesses advance his own interpretation of his medical condition indicating that his bilateral elbow is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372.  In any event, the probative value of the Veteran's and his friend's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current disability and service, to include the specific, reasoned opinion of the physician who provided the July 2015 opinion who has greater expertise and training than the Veteran to speak to medical diagnosis and etiology.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral elbow disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).


ORDER


Entitlement to service connection for bilateral elbow disability is denied.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


